Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1, 2, 5, 6 and 21 in the reply filed on May 9, 2022 is acknowledged.  The traversal is properly on the ground(s) that applicant reserves the right to seek rejoinder of nonelected claims at a later date.  
Accordingly, claims 7-14, 16-20, 22 and 23 are withdrawn from consideration pending further prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369795 to Oprins et al.
Oprins et al. describe a large number of catalyst embodiments.  Those most similar to the instantly claimed composition will be focused on herein below.
Oprins et al. describe a “second” hydrocarbon cracking catalyst  The catalyst is described as preferably a ZSM-5 zeolite of silica to alumina molar ratio 5-200, substantially as claimed herein.  [0107], [0116],  [0117].  The catalyst is formulated with a binder inclusive of alumina. [0121]. A hydrogenation metal is described as at least one of the Group 10 elements, i.e. nickel, palladium and platinum. [0120].
The amount of the metal is described as from 0.01 to 1 wt% of such metals, which reads on the instantly claimed range regardless if the reference intended that range to be a sum of the metals or not.  [0050]-[0051]. The implication is that when two or three metals are employed, they are employed in this same range.  Accordingly, in that case a range of 0.02 wt % - 2 wt% would also meet the instant claims.  The only apparent difference between the claims is the failure to provide a range in weight of the first metal to the second metal.  However, as the reference provides identical range amounts for the weight of each of the metals, the examiner would conclude that the only implication regarding the metals is that they should also be provided in like amounts, which falls squarely in the middle of the range of weight percentages claimed herein.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Absent any further prior art being located, these claims could be passed to issue upon amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,137,417 cited by applicant is roughly cumulative to the Oprins et al. reference applied hereinabove. Although platinum and iridium are disclosed separately for use, there is no actual direction to use them both concurrently.
US 4,472,535 discloses a catalyst such as a bound ZSM-5 (SAR 70) carrying one or more metals, which can comprise platinum and iridium.  However, the catalysts require a larger sum total of metals than the instantly claimed composition.
US 9,981,254 and US 2013/0066126 similarly disclose a ZSM-5 catalyst containing Mo and optionally a second metal which can be platinum or cobalt.  However, the weight of Mo alone exceeds the claim limitations.
US 2011/0257451 discloses a catalyst composition comprising a bound zeolite such as zeolite Y, which can contain one or more metals inclusive of Ru, Rh, Ni, Co, Pd, and Pt, wherein a very broad range of the combined metal content can range from 0.01 up to 70%.  Although the claimed amount could be considered embraced by the reference range, as the method of using the catalyst is distinct from the hydrogenolysis desired herein, the arrival at the herein claimed range of 0.2-1% combined metals to catalyze a different process with a clear expectation of success is not considered likely. 
US 2016/0176778 discloses a catalyst comprising a zeolite, wherein one or more active metals including cobalt, palladium, platinum, rhodium, iridium, molybdenum or tungsten may be applied.  The reference provides for a sum total of less than 0.5 wt% total of the metals, but fails to provide a weight ratio of the metals relative to one another.  The catalyst is not used for hydrogenolysis.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732